Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument

	Applicant’s amendments to the drawings and claims have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed April 18th, 2022. Applicant’s amendments to claims 1 and 10-12, as described on pages 7-13 have been deemed sufficient to overcome the previous 35 USC § 102 art rejections through the addition of the “providing a blocking signal in response to the transition signal when the position signal indicates the upright position...” as supported by the original claim and now required based on amendments. However, as they change the scope of the claim, new art rejections for claims 1 and 10-12 have been added below. All other rejections under 35 USC § 103 have additionally been maintained and are included below.

	As per MPEP 2145 X. A. “Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness.” Applicant argues that the previously cited rejection relies on hindsight bias in order to combine elements of Park and Tan with the primary reference of Takeda. However, the office disagrees. Takeda is directed to a driving authority transfer device, switching between autonomous and manual driving modes in a vehicle including seating position. Tan discloses a similar manner of adjusting a seat position based on the driving mode of the vehicle and emergency situations, and Park similarly discloses means for determining a driver state and when the driver needed to take over from an autonomous driving state. With regards to claim 4 Takeda discloses all of the limitations of claim 2 and the basic concepts of changing a driving mode of a vehicle but fails to disclose changing the mode based on a sun angle. However, in the same field of endeavor of vehicle controls, specifically for handover controls of a vehicle, Park discloses the sun and lighting condition to make a switch to a manual or autonomous mode, making it obvious for one having ordinary skill in the art prior to the effective filing date to combine the sun angle control of Park with the control system of Takeda because one of ordinary kill would have been motivated to make this modification in order to determine appropriate times in which to switch to a manual driver mode based on sensor data when appropriate for the transition to occur (Park [0278]). Similarly, claims 5-6 and 8 the main concept of changing a seat position during a change from autonomous to manual driving is discloses in Takeda, but the additional details of changing another seat, collision adaptations, and a mechanical anchor or electromechanical adjustment units do not appear to be disclosed. However, in the same field of endeavor of vehicle controls, specifically for handover controls of a vehicle, Tan discloses means for altering the state of a seat during a switch over event based on collision, changing additional seat positions, and the types of adjustment units claimed, making it obvious to one having ordinary skill in the art prior to the effective filing date to combine the seat features of Tan with the system of Takeda because on of ordinary skill would have been motivated to make this modification in order to allow for higher comfort for all passengers while also accurately determining a severity of a driving situation for the driver to respond to if needed (Takeda [0037] [0058-0059]). For these reasons, the rejections under Tan and Park are maintained and repeated below. 

	Additionally, applicant argues that the previous rejection relies on “obvious to try” rational when combining references, which is not the case. Each rejection is supported by motivation to combine references in a manner that would have been obvious to one of ordinary skill prior to the effective filing date to combine references to obtain the invention, from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Further, in response to arguments relating to proper evidence of motivation for combining references MPEP 2143 discloses various rational from the Supreme Court case KSR Int’l Co. v. Teleflex Inc. such as combining prior art elements according to known methods to yield predictable results, use of known techniques to improve similar devices in the same way, and other rational to support a conclusion of obviousness by Office personnel. Specifically, the Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art (MPEP 2143). As such, all previous rejections under Tan and Park are maintained.  

Claim Objections

	Claims 2 and 12 are objected to because of the following informalities:  Each claim states a “first driving mode”, while examiner suggests that in order to improve clarity the “first driving mode” should be amended to be “the manual driving mode” at it appears the first driving mode is still the autonomous driving mode.  Appropriate correction is required.

	Additionally, Examiner suggests rewriting “in the determining” in claims 3-4 to “in [[the]] determining” in order to improve sentence flow. Appropriate correction is required.

Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


	Claim 12 recites the limitation "the first driving mode" in line 9.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over.
Takeda et al. (US Pre-Granted Publication No. US 2021/0080949 A1 hereinafter “Takeda”) in view of Kobayashi et al. (US Patent No. US 11,299,067 B2 hereinafter “Kobayashi”).
Regarding claim 1 Takeda discloses:
	A method for adapting a position of a seat device of a vehicle at least one of during and prior to a switchover of the vehicle from an automated driving mode to a manual driving mode, (Takeda [0008] wherein the vehicle transitions from an automated to manual driving mode) the method comprising: providing an adjustment signal to an interface to the seat device of the vehicle using a transition signal and a position signal, (Takeda [0063] wherein the steering wheel and seat are adjusted back to a position for the driver to take control) wherein the adjustment signal causes a change in the position of the seat device from a comfort position to an upright position, (Takeda [0063] wherein the steering wheel and seat are adjusted back to a position for the driver to take control) wherein the transition signal indicates an upcoming transition from the automated driving mode to the manual driving mode of the vehicle, (Takeda [0051] wherein the driver is notified that a transfer of control will take place) and wherein the position signal indicates the position of the seat device, (Takeda [0063] [0057] wherein the seat and steering wheel are moved back to a position for the driver to take control again) wherein the adjustment signal is provided when the position signal indicates the comfort position, (Takeda [0063] wherein the seat and steering wheel are placed back in a position for driving, from a reclined angle i.e. a comfort position) … and determining the transition signal by using a probability value that represents an item of information pertaining to a probability of a spontaneous switchover of the vehicle from the automated driving mode to the manual driving mode. (Takeda [0007] [0123]) wherein the driving mode from the autonomous to the manual control mode is immediately carried out when autonomous driving is difficult to continue). 

	Takeda does not appear to disclose:

	providing a blocking signal in response to the transition signal when the position signal indicates the upright position, wherein the blocking signal blocks an adjustment of the upright position to the comfort position by a passenger 

	However, in the same field of endeavor of vehicle controls Kobayashi discloses:

	“providing a blocking signal in response to the transition signal when the position signal indicates the upright position, wherein the blocking signal blocks an adjustment of the upright position to the comfort position by a passenger;” (Kobayashi col. 11-12 lines 50-27 wherein the seat actuators either prevent motion based on the driving mode i.e. the seat is prevented from reclining based on the mode of travel of the vehicle and different modes of the vehicle have different conditions for moving the seat).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the blocking signal of Kobayashi with the control system of Takeda because one of ordinary skill would have been motivated to make this modification in order to prevent motion of the seat that is unwarranted or unexpected, thereby increasing the comfort of the occupant (Kobayashi col. 12 lines 8-27, lines 45-48). 

Regarding claim 2 Takeda in view of Kobayashi discloses all of the limitations of claim 1 and Takeda further discloses:

	The method as recited in claim 1, further comprising determining the transition signal by using a probability value that represents an item of information pertaining to at least one of a remaining period of time and a remaining driving distance until the vehicle is switched from the automated driving mode to a first driving mode.  (Takeda [0056] [0098] wherein the distance to the manual switchover and the remaining time before the transfer is sent to the driver). 

	Regarding claim 7 Takeda in view of Kobayashi discloses all of the limitations of claim 1 and Takeda further discloses:

	The method as recited in claim 1, wherein in the providing of the adjustment signal, the adjustment signal is provided in response to an end signal, (Takeda [0056] [0098] wherein the distance to the manual switchover and the remaining time before the transfer is sent to the driver) the end signal one of indicating and representing a conclusion of a current automated driving operation of the vehicle.  (Takeda [0056] [0098] wherein the distance to the manual switchover and the remaining time before the transfer is sent to the driver).

	Regarding claim 9 Takeda in view of  Kobayashi discloses all of the limitations of claim 1 and Takeda further discloses:

	The method as recited in claim 1, wherein in the providing of the adjustment signal, the adjustment signal is provided in such a way that a change in a position of at least one of a steering device, (Takeda [0063] wherein the seat and the steering wheel are adjusted for the driver) 
an inside mirror, a side mirror, a holder, and a table in a vehicle interior is brought about.  

	Examiner notes that the wording of the claim only requires one of the positional changes.

	Regarding claim 10 Takeda discloses:

	A device for adapting a position of a seat device of a vehicle at least one of during and/or prior to a switchover of the vehicle from an automated driving mode to a manual driving mode, (Takeda [0008] wherein the vehicle transitions from an automated to manual driving mode) comprising: an arrangement for providing an adjustment signal to an interface to the seat device of the vehicle using a transition signal and a position signal, (Takeda [0063] wherein the steering wheel and seat are adjusted back to a position for the driver to take control) wherein the adjustment signal causes a change in the position of the seat device from a comfort position to an upright position, (Takeda [0063] wherein the steering wheel and seat are adjusted back to a position for the driver to take control) wherein the transition signal indicates an upcoming transition from the automated driving mode to the manual driving mode of the vehicle, (Takeda [0051] wherein the driver is notified that a transfer of control will take place) and wherein the position signal indicates the position of the seat device, (Takeda [0063] [0057] wherein the seat and steering wheel are moved back to a position for the driver to take control again) wherein the adjustment signal is provided when the position signal indicates the comfort position; (Takeda [0063] wherein the seat and steering wheel are placed back in a position for driving, from a reclined angle i.e. a comfort position) … wherein the transition signal is determined by using a probability value that represents an item of information pertaining to a probability of a spontaneous switchover of the vehicle from the automated driving mode to the manual driving mode. (Takeda [0007] [0123]) wherein the driving mode from the autonomous to the manual control mode is immediately carried out when autonomous driving is difficult to continue).

	Takeda does not appear to disclose:

	and an arrangement for providing a blocking signal in response to the transition signal when the position signal indicates the upright position, wherein the blocking4 Attorney Docket No. BOSC.P11559US/1001080518signal blocks an adjustment of the upright position to the comfort position by a passenger, 

	However, in the same field of endeavor of vehicle controls Kobayashi discloses:

	“and an arrangement for providing a blocking signal in response to the transition signal when the position signal indicates the upright position, wherein the blocking4 Attorney Docket No. BOSC.P11559US/1001080518signal blocks an adjustment of the upright position to the comfort position by a passenger,” (Kobayashi col. 11-12 lines 50-27 wherein the seat actuators either prevent motion based on the driving mode i.e. the seat is prevented from reclining based on the mode of travel of the vehicle and different modes of the vehicle have different conditions for moving the seat).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the blocking signal of Kobayashi with the control system of Takeda because one of ordinary skill would have been motivated to make this modification in order to prevent motion of the seat that is unwarranted or unexpected, thereby increasing the comfort of the occupant (Kobayashi col. 12 lines 8-27, lines 45-48). 

	Regarding claim 11 Takeda discloses:

	A non-transitory computer readable medium having a computer program, which is executable by a processor, comprising: (Takeda [0124]) a program code arrangement having program for adapting a position of a seat device of a vehicle at least one of during and/or prior to a switchover of the vehicle from an automated driving mode to a manual driving mode, (Takeda [0008] wherein the vehicle transitions from an automated to manual driving mode) by performing the following : providing an adjustment signal to an interface to the seat device of the vehicle using a transition signal and a position signal, (Takeda [0063] wherein the steering wheel and seat are adjusted back to a position for the driver to take control) wherein the adjustment signal causes a change in the position of the seat device from a comfort position to an upright position, (Takeda [0063] wherein the steering wheel and seat are adjusted back to a position for the driver to take control) wherein the transition signal indicates an upcoming transition from the automated driving mode to the manual driving mode of the vehicle, (Takeda [0051] wherein the driver is notified that a transfer of control will take place) and wherein the position signal indicates the position of the seat device, (Takeda [0063] [0057] wherein the seat and steering wheel are moved back to a position for the driver to take control again) wherein the adjustment signal is provided when the position signal indicates the  comfort position; (Takeda [0063] wherein the seat and steering wheel are placed back in a position for driving, from a reclined angle i.e. a comfort position)  … and determining the transition signal by using a probability value that represents an item of information pertaining to a probability of a spontaneous switchover of the vehicle from the automated driving mode to the manual driving mode. (Takeda [0007] [0123]) wherein the driving mode from the autonomous to the manual control mode is immediately carried out when autonomous driving is difficult to continue).

	Takeda does not appear to disclose:

	providing a blocking signal in response to the transition signal when the position signal indicates the upright position, wherein the blocking signal blocks an adjustment of the upright position to the comfort position by a passenger;  

	However, in the same field of endeavor of vehicle controls Kobayashi discloses:

	“providing a blocking signal in response to the transition signal when the position signal indicates the upright position, wherein the blocking signal blocks an adjustment of the upright position to the comfort position by a passenger;” (Kobayashi col. 11-12 lines 50-27 wherein the seat actuators either prevent motion based on the driving mode i.e. the seat is prevented from reclining based on the mode of travel of the vehicle and different modes of the vehicle have different conditions for moving the seat).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the blocking signal of Kobayashi with the control system of Takeda because one of ordinary skill would have been motivated to make this modification in order to prevent motion of the seat that is unwarranted or unexpected, thereby increasing the comfort of the occupant (Kobayashi col. 12 lines 8-27, lines 45-48). 

	Regarding claim 12 Takeda in view of Kobayashi discloses all of the limitations of claim 11 and Takeda further discloses:

	 The non-transitory computer readable medium of claim 11, further comprising: determining the transition signal by using a probability value that represents at least one of: an item of information pertaining to a probability of a spontaneous switchover of the vehicle from the automated driving mode to the manual driving mode, (Takeda [0007] [0123]) wherein the driving mode from the autonomous to the manual control mode is immediately carried out when autonomous driving is difficult to continue) and/or an item of information pertaining to at least one of a remaining period of time and a remaining driving distance until the vehicle is switched from the automated driving mode to the first driving mode. (Takeda [0056] [0098] wherein the distance to the manual switchover and the remaining time before the transfer is sent to the driver).  

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Kobayashi as applied to claim 2 above, further in view of Park et al. (US Pre-Granted Publication No. US 2019/0011914 A1 hereinafter “Park”).

	Regarding claim 4 Takeda discloses all of the limitations of claim 2 but does not appear to disclose:

	wherein in the determining, the transition signal is determined using a comparison signal received via an interface, the comparison signal representing a comparison of a driving direction of the vehicle with a zenith angle of the sun, the step of providing the adjustment signal being executed when the comparison signal represents a travel of the vehicle under characteristic light conditions that cause the switchover of the vehicle from the automated driving mode to the manual driving mode.

	However, in the same field of endeavor of vehicle controls Park discloses:

	“wherein in the determining, the transition signal is determined using a comparison signal received via an interface, the comparison signal representing a comparison of a driving direction of the vehicle with a zenith angle of the sun, the step of providing the adjustment signal being executed when the comparison signal represents a travel of the vehicle under characteristic light conditions that cause the switchover of the vehicle from the automated driving mode to the manual driving mode.” (Park [0270] wherein the driving information for the vehicle in autonomous and manual modes determines the position of the sun relative to the vehicle i.e. the light condition and sun angle). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the sun angle control of Park with the control system of Takeda because one of ordinary skill would have been motivated to make this modification in order to determine appropriate times in which to switch to a manual driver mode based on sensor data when appropriate for the transition to occur (Park [0278]). 

	Claims 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Kobayashi as applied to claim 1 above, further in view of Tan (US Pre-Granted Publication No. US 2018/0244174 A1 hereinafter “Tan”).

	Regarding claim 5 Takeda discloses all of the limitations of claim 1 but does not appear to further disclose:

	wherein in the providing of the adjustment signal, the adjustment signal is provided in such a way that a change in a position of at least one further seat device is actuated, and wherein in the step of providing the adjustment signal, the adjustment signal is provided using a seat occupancy signal that one of indicates and represents a seat occupancy of the further seat device inside the vehicle.

	However, in the same field of endeavor of vehicle controls Tan discloses:

	“wherein in the providing of the adjustment signal, the adjustment signal is provided in such a way that a change in a position of at least one further seat device is actuated, (Tan [0046] [0057] [0076] wherein the passenger seat may also be adjusted similar to the operator’s seat including moving to an upright position) and wherein in the step of providing the adjustment signal, the adjustment signal is provided using a seat occupancy signal that one of indicates and represents a seat occupancy of the further seat device inside the vehicle.” (Tan [0040] [0046] [0057] [0076] wherein the passenger seat may also be adjusted similar to the operator’s seat including moving to an upright position, and the seats include occupancy sensors).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the electronic passenger seat feature of Tan with the control system of Takeda because one of ordinary skill would have been motivated to make this modification in order to allow for higher comfort for all types of passengers in the vehicle (Tan [0037]).
	
	Regarding claim 6 Takeda discloses all of the limitations of claim 1 but does not appear to disclose:

	wherein in the providing of the adjustment signal, the adjustment signal is provided using a collision signal that one of indicates and represents accident risk of the vehicle, as a result of which the switchover of the vehicle from the automated driving mode to the manual driving mode takes place.  

	However, in the same field of endeavor of vehicle controls Tan discloses:

	“wherein in the providing of the adjustment signal, the adjustment signal is provided using a collision signal that one of indicates and represents accident risk of the vehicle, as a result of which the switchover of the vehicle from the automated driving mode to the manual driving mode takes place.” (Tan [0058] wherein based on accident information on the road around the vehicle the manual driving mode may take over).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the accident possibility of Tan with the control system of Takeda because one of ordinary skill would have been motivated to make this modification in order to allow for further control based on severity of events to determine if the driver needs to take over control and the urgency of the repositioning (Tan [0058-0059]).

	Regarding claim 8 Takeda discloses all of the limitations of claim 1 but does not appear to disclose:

	further comprising releasing at least one of a mechanical anchor and an electromechanical adjustment unit of the seat device using the adjustment signal to change the comfort position to the upright position.  

	However, in the same field of endeavor of vehicle controls Tan discloses:

	“further comprising releasing at least one of a mechanical anchor and an electromechanical adjustment unit of the seat device using the adjustment signal to change the comfort position to the upright position.” (Tan [0034] wherein the seat controls include an electronically controlled motor to make adjustments to the seating positions).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the electronic adjustment of Tan with the control system of Takeda because one of ordinary skill would have been motivated to make this modification in order to allow for higher comfort for all types of passengers in the vehicle (Tan [0037]).

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda and Tan and Kobayashi as applied to claim 2 above, and further in view of Park.

	Regarding claim 3 Takeda discloses all of the limitations of claim 2 and further discloses:

	The method as recited in claim 2, wherein in the determining, the transition signal is determined using an environment signal received via an interface to an environment sensor of the vehicle, (Takeda [0046] the environment information is gathered and used to help control the vehicle autonomously) …

	Takeda does not appear to disclose:

	and in the step of providing the adjustment signal, the adjustment signal is executed when the environment signal represents at least one of a change in the weather and a change in a time of day, as a result of which the switchover of the vehicle from the automated driving mode to the manual driving mode takes place.

	However, in the same field of endeavor of vehicle controls Tan discloses:

	“and in the step of providing the adjustment signal, the adjustment signal is executed when the environment signal represents at least one of a change in the weather (Tan [0058] wherein when a weather event is not conducive for the autonomous vehicle a transition to manual control occurs) … as a result of which the switchover of the vehicle from the automated driving mode to the manual driving mode takes place.” (Tan [0058] wherein when a weather event is not conducive for the autonomous vehicle a transition to manual control occurs).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the weather information of Tan with the control system of Takeda because one of ordinary skill would have been motivated to make this modification in order to allow for further control based on severity of events to determine if the driver needs to take over control and the urgency of the repositioning (Tan [0058-0059]).

	Additionally, Takeda in view of Tan do not appear to disclose:

	and a change in a time of day, 

	However, in the same field of endeavor of vehicle controls Park discloses:

	“and a change in a time of day,” (Park [0270] wherein the driving information for the vehicle in autonomous and manual modes determines the position of the sun relative to the vehicle i.e. the light condition and sun angle). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the sun angle control of Park with the control system of Takeda because one of ordinary skill would have been motivated to make this modification in order to determine appropriate times in which to switch to a manual driver mode based on sensor data when appropriate for the transition to occur (Park [0278]). 

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2010/0109406 A1 discloses a seat device for reclining the driver seat with a mechanism to prevent reclining

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664